Name: Commission Regulation (EC) No 1900/2000 of 7 September 2000 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural policy;  executive power and public service;  means of agricultural production;  agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|32000R1900Commission Regulation (EC) No 1900/2000 of 7 September 2000 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of premium schemes in the beef and veal sector Official Journal L 228 , 08/09/2000 P. 0025 - 0027Commission Regulation (EC) No 1900/2000of 7 September 2000amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of premium schemes in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 11(5), Article 13(5), Article 20 and the second indent of Article 50 thereof,Whereas:(1) For the purpose of the extensification payment provided for in Article 32 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(2), as amended by Regulation (EC) No 1042/2000(3), a holding's stocking density is to be determined on the basis of the number of male bovines, cows and heifers present on the holding during the calendar year concerned. In the event of an epizootic, no animal may leave a production unit if the competent veterinary authorities decide to prohibit any movement from the production unit, except for the purpose of slaughter. Such animals are taken into account for the purpose of determining the holding's stocking density and the producer could therefore be excluded from eligibility for the extensification payment. So as not to penalise a diligent producer for circumstances beyond his control, a flat-rate correcting coefficient should be applied, from the time of the introduction of the new premium schemes, to the number of livestock units recorded on the holding during the period in question, increased by a certain number of days to permit disposal of the animals, with a view to determining the stocking density, on condition that the producer fulfils certain obligations and without otherwise affecting the principle of extensification.(2) Article 4 of Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector(4), as amended by Commission Regulation (EC) No 749/2000(5), and Article 16(3) of Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(6), as amended by Regulation (EEC) No 1670/2000(7), mention the word "available" when referring to the individual reference quantity of milk. In contrast, Article 32(8)(a) of Regulation (EC) No 2342/1999 uses the word "allocated" in referring to the same criterion. For the purposes of legal clarity the same word should always be used when referring to the same criterion. That matter of wording should therefore be settled, to apply from the time of the introduction of the new premium schemes.(3) Under the slaughter premium, the maximum time limit of six months for submission of the "livestock" aid application provided for in Article 35(1) of Regulation (EC) No 2342/1999 has proved inadequate because of problems in managing the measure in its first year of application linked to the operation of the computerised database. Consequently, for animals slaughtered or exported during the first few months of 2000, Member States should be granted the possibility of extending that time limit, from the time of the introduction of the new premium schemes, and to set a final date for that extension.(4) For the special, suckler cow and slaughter premiums, Article 41 of Regulation (EC) No 2342/1999 provides for the possibility of paying producers an advance of a certain percentage of the aid amount. That possibility is not available for the additional payments referred to in Article 14 of Regulation (EC) No 1254/1999. To facilitate correct administration of the payment of those amounts Member States should be allowed to pay a maximum advance on the additional payments.(5) Article 43 of Regulation (EC) No 2342/1999 lays down the rule applicable to conversion into national currency of the amounts of premiums and of the extensification payment. For reasons of clarity and consistency in the booking of the additional payments to the budget, that rule should also be applied to them.(6) The number of dairy cows eligible for the extensification payment in favour of producers whose holdings are located in mountain areas as provided for in Article 13(4) of Regulation (EC) No 1254/1999 is fixed by Article 32(8) of Regulation (EC) No 2342/1999. Pursuant to that Article, that number is equivalent to the number of dairy cows needed to produce the individual milk reference quantity allocated to the producer on 31 March preceding the beginning of the 12-month period of application of the additional levy scheme beginning in the calendar year concerned. Producers located in mountain areas who have both dairy cows eligible for the extensification payment and animals eligible for other direct payments may be forced to refer to two different dates for determination of their individual milk reference quantities. In that case, special measures should be laid down, in accordance with Article 50 of Regulation (EC) No 1254/1999, to simplify the administration of that scheme and its application by such producers. The Member States concerned should be given the possibility, as already provided for under Article 44a of Regulation (EC) No 2342/1999 under other circumstances, to make 1 April the reference date for the number of dairy cows needed to produce the individual milk reference quantity allocated to the producer. That measure applies from 2001 until the end of 2004, the actual date of application of direct payments in the milk and milk products sector.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2342/1999 is hereby amended as follows:1. In Article 32:1. In paragraph 8(a), the word "allocated" is replaced by "available".2. The following paragraph is added:"11. In the event that the competent veterinary authorities decide that no animal may leave the production unit except for the purpose of slaughter, the number of livestock units recorded on the holding shall be multiplied by the coefficient 0,8 for the purpose of applying this Article.This measure shall be restricted to the period, plus 20 days, within which the abovementioned decision applies, provided that the producer has informed the competent authority, by writing within 10 working days of the decision, of the presence of the animals concerned and has taken all the measures necessary to prevent and/or limit the occurrence of the epizootic."2. The following is added to the end of the second subparagraph of Article 35(1):"For 2000, Member States may decide in respect of animals slaughtered or exported during the first quarter that the time limit set for the submission of aid applications is to be extended until 30 September 2000 at the latest."3. In Article 41:1. In paragraph 1, the following third subparagraph is added:"In addition, on the basis of administrative and on-the-spot checks, Member States may decide to pay producers an advance of a maximum 60 % on the amount of the additional payments referred to in Article 14 Regulation (EC) No 1254/1999."2. In paragraph 1, the last subparagraph is replaced by the following:"The advance may not be paid before 16 October of the calendar year in respect of which the premium is applied for or the additional payment is granted."3. Paragraph 2 is replaced by the following:"2. The definitive payment of the premium or the additional payment shall be an amount equal to the difference between the advance payment and the amount of the premium or the additional payment to which the producer is entitled."4. Article 43 is replaced by the following:"Article 43Conversion into national currencyConversion into national currency of premium amounts, the extensification payment and the additional payments shall be carried out in accordance with the average, calculated pro rata temporis, of the exchange rates applicable in the month of December preceding the allocation year determined in accordance with Article 42."5. In Article 44a:1. The phrase "and 31(2)(a)", is replaced by the following:"31(2)(a) and 32(8)(a)".2. The following third indent is added:"- the number of dairy cows with a view to the granting of the extensification payment for dairy cows kept on holdings located in mountain areas."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the date of entry into force. However:- Article 1(1) and (2) shall apply from 1 January 2000. However, with regard to the information obligation referred to in point 2 of Article 1(1), where cases occurred before the entry into force of this Regulation the 10 day time limit shall start with that entry into force,- Article 1(5) shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 281, 4.11.1999, p. 30.(3) OJ L 118, 19.5.2000, p. 4.(4) OJ L 405, 31.12.1992, p. 1.(5) OJ L 90, 12.4.2000, p. 4.(6) OJ L 160, 26.6.1999, p. 48.(7) OJ L 193, 29.7.2000, p. 10.